Citation Nr: 9931050	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased (compensable) evaluation for 
stress fracture residuals, left foot.

2.  Entitlement to an increased (compensable) evaluation for 
stress fracture residuals, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1978.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1995 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein noncompensable 
evaluations for stress fracture residuals of each foot were 
confirmed and continued.  By means of a Remand decision 
issued in January 1998, the Board sought additional 
development of the record.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Residuals of a left foot stress fracture are productive 
of less than moderate impairment.

2.  Residuals of a right foot stress fracture are productive 
of less than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left foot 
stress fracture residuals are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1999).


2.  The criteria for a compensable evaluation for right foot 
stress fracture residuals are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented claims that are plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not indicated that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims folder 
or otherwise sought by VA, are available. The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for disabilities characterized as stress 
fracture residuals of each foot was granted by the Montgomery 
RO by means of an August 1991 rating decision, based on the 
RO's review of evidence that consisted primarily of the 
veteran's service medical records.  The RO noted that these 
records showed that he has been placed on temporary profile 
in September 1977 for stress fractures of the feet.  
Noncompensable evaluations were assigned, based on the 
veteran's failure to report for a scheduled VA examination.  
An examination was accorded him in November 1991, after which 
the RO, in January 1992, confirmed and continued the 
noncompensable ratings that were in effect for each foot.

The veteran, in July 1994, sought compensable evaluations for 
each foot.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claims fail.

The severity of a service-connected disability is 
ascertained, for VA compensation purposes, by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  There are no specific 
criteria for determining 

the severity of stress fracture residuals of the feet; 
rather, by analogy, such residuals are evaluated by referral 
to Diagnostic Code 5284, which pertains to "[f]oot injuries, 
other."  See 38 C.F.R. § 4.20 (1999).  Pursuant to Diagnostic 
Code 5284, a compensable evaluation (10 percent) is warranted 
for foot injury residuals that are productive of moderate 
impairment.  The noncompensable evaluation currently in 
effect contemplates less than moderate impairment; see 
38 C.F.R. § 4.31 (1999).

The Board finds that the criteria for a compensable 
evaluation for either foot are not satisfied.  The report of 
the most recent clinical examination of the veteran's stress 
fracture residuals, conducted by VA in March 1999, shows that 
he complained at that time that he experienced pain, 
weakness, stiffness, swelling, heat, and that "his feet feel 
like they are on fire at night."  On examination, according 
to the report, motion stopped when pain began.  However, the 
report also shows that he did not use any corrective shoes, 
shoe inserts, crutches, braces, or canes.  According to the 
examiner, there was no evidence of painful motion, edema, 
instability, weakness or tenderness, nor was there any 
evidence of skin or vascular changes.  His gait was good, and 
there was no unusual shoe wear pattern.  In addition, his 
posture, standing, squatting, supination, pronation, and 
ability to rise on his heels and toes were described as 
"good."  He was not flat footed, hallux valgus was not 
observed, and X-rays taken approximately one year previously 
were normal.  The examination report indicates a diagnosis to 
include arthralgia of the feet and heels, with Achilles 
tendon tenderness.

The Board notes that, in its January 1998 remand, it sought 
clinical identification of all impairment that could be 
considered to constitute a residual of stress fractures of 
each foot, and the severity thereof.  The report of the 
ensuing examination, which was that conducted by VA in March 
1999 and which is discussed above, does not specifically 
enumerate those problems that are attributable to stress 
fractures.  However, even if the Board were to assume, for 
the purpose of this analysis only, that all of the foot 
problems referenced on that examination report constitute 
residuals of service-connected stress fractures, the Board 
would nonetheless conclude that these residuals are 
productive of less than moderate impairment.  Although the 
report shows that the veteran had a variety of complaints, 
and that 

"[m]otion stops when pain begins," it also shows that he was 
what could be deemed asymptomatic in almost every other 
aspect discussed.

The Board also notes that the United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals, has held that functional impairment must be 
considered when ascertaining the severity of an orthopedic 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.40, 4.45 (1999).  In the instant case, 
the Board finds that the evidence does not demonstrate that 
the veteran's stress fracture residuals of each foot are 
productive of any such impairment.  While, as noted above, he 
alleges that he experiences significant functional 
impairment, it must be emphasized that regulations require 
that functional impairment be demonstrated by adequate 
pathology; see 38 C.F.R. § 4.40 (1999).  The March 1999 
examination report, in addition to showing that there was 
little if any impairment, also shows a diagnosis to include 
"[n]o loss of function due to pain."  In the absence of any 
functional impairment, the Board finds that compensation due 
to such impairment is not appropriate.

In brief, the Board finds that the veteran's service-
connected stress fracture residuals of each foot are 
productive of less than moderate impairment.  The Board 
accordingly concludes that the preponderance of the evidence 
is against his claims for compensable evaluations for those 
residuals.


ORDER

A compensable evaluation for residuals of stress fractures, 
left foot, is denied. A compensable evaluation for residuals 
of stress fractures, right foot, is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

